Powell, J.
1. In passing upon a ground of a motion for a new trial, based upon alleged bias and expression of opinion by one of the jurors, before trial, as to the guilt of the accused, the trial judge occupies the place of a trior-, and his finding that the juror was competent will not be reversed, unless a manifest abuse of discretion appears. Hall v. State, 124 Ga. 649, and cit. The case at bar is distinguished from that of Glover v. State, 128 Ga. 1, by reason of the fact that there was no counter-showing in that case.
2. The charge was fair and free from error. The evidence, though not direct, was sufficient to justify the conviction. Judgment affirmed.